Order entered December 19, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-01551-CV

                           IN RE PHUNG VAN TRAN, Relator

                 Original Proceeding from the 401st Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 401-51820-2014

                                         ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY relator’s motion for emergency stay. We ORDER relator to bear the costs of this

original proceeding.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE